DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
Twenty (20) sheets of formal drawings were filed on 9/20/2018 and have been accepted by the Examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art cited on attached form PTO-892 is most relevant prior known, however, the invention of Claims 1-20 distinguishes over the prior of record for the following reasons: The closest prior art record belongs to the US Patent Application Publication to Huang 2017/0150645US.
In regards to Claims 1, 10, and 19, Huang teaches an optical module transceiver having a heating and a biasing member made of three portions to hold the heatsink against the module to ensure proper heat transfer.
Huang does not teaches “:  a first portion adapted to thermally contact the pluggabie optical module, once inserted, a second portion adapted to transfer a biasing force to the first portion and bias the first portion towards the pluggable optical module, once inserted, and a third portion is attached to and in thermal contact with the housing wherein the first portion is positioned between the second portion and the third portion.” along with other limitations as recited in claims 1, 10 and 19.

Claims 2-9 depends on claim 1. Claims 11-18 depends on claim 10. Claim 19 depends on claim 20. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049.  The examiner can normally be reached on 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/HOANG Q TRAN/Examiner, Art Unit 2874                                                                                                                                                                                                        


/SUNG H PAK/Primary Examiner, Art Unit 2874